Citation Nr: 0110227	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had a period of military service in the Reserves 
from March 1982 to August 1982, and was called to active duty 
from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office, in 
Cleveland, Ohio, which continued a noncompensable rating for 
the veteran's service-connected right ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  The veteran's right ear hearing loss is currently 
productive of no more than Level I hearing impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.85-4.87 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that her 
service-connected right hearing loss disability should be 
assigned a higher rating.  Specifically, in her notice of 
disagreement she claims that she has difficulty hearing 
"normal everyday speech," and also has "problems using the 
phone."
 
Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new law have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate her claim, including the laws and regulations 
pertinent to her claim.  Additionally, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, including her service 
medical records, and there is no indication that there are 
relevant treatment records that have not yet been obtained by 
the RO.  Moreover, the veteran has been provided with a VA 
audio examination as recent as December 1999.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  

The record reveals that the veteran was initially awarded 
service connection for right ear hearing loss in a March 1992 
rating decision, and assigned a noncompensable rating from 
July 1991.  In July 1999, the RO received the 


veteran's claim for an increased (compensable) rating for her 
right ear hearing loss.  The RO continued the noncompensable 
rating, and the veteran initiated this appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  If impaired 
hearing is service-connected in only one ear, as in the 
present case, the nonservice-connected ear will be assigned a 
designation of Level I, for purposes of applying Table VII.  
See 38 C.F.R. § 4.85(f).  Compensation is also payable where 
there is total deafness in one ear as a result of a service-
connected disability and total deafness in the other ear as a 
result of nonservice-connected disability.  38 C.F.R. 
§ 3.383.   In this case the veteran has bilateral hearing 
loss, but not total deafness.

The provision of 38 C.F.R. § 4.86(a) provide that in cased of 
exceptional hearing loss, i.e. when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provision of 38 C.F.R. § 4.86(b) provide 
that when the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.  

Reviewing the more recent medical evidence of record, a 
September 1998 examination report for the veteran's reserve 
service reveals the following puretone thresholds:  20 
decibels at 500 Hertz; 10 decibels at 1000 Hertz; 10 decibels 
at 2000 Hertz; 20 decibels at 3000 Hertz; and 15 decibels at 
4000 Hertz.  A July 1999 VA audiological evaluation revealed 
the following puretone thresholds for the right ear:  10 
decibels at 500 Hertz; 10 decibels at 1000 Hertz; 15 decibels 
at 2000 Hertz; 40 decibels at 3000 Hertz; and 60 decibels at 
4000 Hertz.  The average pure tone threshold, not including 
the pure tone threshold at 500 hertz, was 32.  Speech 
recognition in the right ear was 100 percent.

In a December 1999 VA audiological evaluation, pure tone 
thresholds, in decibels, for the right ear were as follows:  
15 decibels at 500 Hertz; 15 decibels at 1000 Hertz; 15 
decibels at 2000 Hertz; 40 decibels at 3000 Hertz; and 60 
decibels at 4000 Hertz.  The average pure tone threshold (not 
including the pure tone threshold at 500 Hertz) was 33 
decibels.  Speech recognition, using the Maryland CNC Word 
List, was 100 percent for the right ear.  The pure tone 
threshold for the nonservice-connected left ear was 24 and 
the speech recognition was also 100 percent.  The diagnosis 
was high frequency sensorineural hearing loss, bilaterally.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for right ear 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  As service connection is not in 
effect for left ear hearing loss, the Board notes that in 
order to determine the percentage evaluation from Table VII, 
the non-service connected left ear is assigned a Level I 
designation.  See 38 C.F.R. § 4.85(f).  Moreover, considering 
that the veteran's right ear manifests an average puretone 
threshold of 33 (according to the December 1999 VA 
examination report), and 100 percent of speech 
discrimination, the right ear meets a Level I designation.  
Together, a combination of Level I designations results in a 
noncompensable rating, under 38 C.F.R. § 4.85, Table VII, and 
there is no basis for a higher rating.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's right ear hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements and contentions 
concerning her problems with hearing loss in her right ear.  
However, the evaluation of hearing loss is based on applying 
the rating criteria to the objective clinical findings 
obtained from  testing.  The veteran's lay assertions in 
regard to her right ear hearing loss are insufficient to 
establish entitlement to a compensable evaluation because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  On the basis of the objective evidence, the 
veteran's right ear hearing loss does not support assignment 
of a compensable evaluation.  Should the veteran's hearing 
loss disability change in the future, she may request 
reevaluation for her hearing loss, but at the present time 
there is no basis for a compensable evaluation.  See 
38 C.F.R. § 4.1.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule.  
However, this case does not present such a state of balance 
between the positive evidence and negative evidence to allow 
for a favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Further, the evidence does not reflect, nor does the veteran 
specifically contend, that her right ear hearing loss 
adversely affects her employment.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries.  38 C.F.R. § 4.1.  In the present case, the 
evidence does not demonstrate that the veteran's right ear 
hearing loss has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable evaluation for right ear hearing loss is 
denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

